Exhibit 10.20

 
FORM OF NOTE CERTIFICATE


 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”).  THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY (A) TO THE CORPORATION, (B) IF THE SECURITIES HAVE BEEN REGISTERED IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS (C) IN COMPLIANCE WITH THE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT IN
ACCORDANCE WITH RULE 144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND
REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS,
PRIOR TO SUCH SALE, FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL OF
RECOGNIZED STANDING, OR OTHER EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO
THE CORPORATION.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED
HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH U.S. SECURITIES LAWS.
 


10% CONVERTIBLE NOTE
 
Due March 14, 2013
 


No: 2012 Series B CN - 00
US$ _________ March 14, 2012


For value received, Circle Star Energy Corp., a Nevada corporation (the
“Company”), promises to pay to [name], [address] (the “Holder”), the principal
sum of $500,000, on March 14, 2013 (the “Stated Maturity Date”), unless payable
earlier under the terms set forth in Section 1 (the “Note”).
 
This Note has been issued under the terms of a subscription agreement and
addendum dated March 14, 2012, which is available for inspection by the Holder
at the office of the Company upon written request.
 
 
This Note is subject to the following terms and conditions.
 


1.           Maturity and Interest.  Unless converted as provided in Section 2
or payable earlier at the election of the Holder, this Note will automatically
mature and be due and payable on the Stated Maturity Date or, at the election of
the Holder, on the earlier of (i) the closing of a financing transaction by the
Company for aggregate proceeds in excess of $5,000,000, which excess amount
shall be applied to the principal amount at the election of the Holder of the
Note (based on the ratio of the Holder’s Principal Amount relative to the
aggregate Principal Amount of all Notes); (ii) the sale or partial sale of JHE
Holdings, LLC, a Texas limited liability company, wholly-owned by the Company
(“JHE”); (iii) the sale of all or substantially all of the assets of JHE; or
(iv) an Event of Default (as defined herein).  The events described in clauses
(i), (ii) and (iii) are each a “Triggering Event” and the Company agrees to
provide the Note holder notice of a Triggering Event within five calendar days.
 
 
 

--------------------------------------------------------------------------------

 
 
Interest shall accrue from the date of this Note on the unpaid principal amount
at a rate equal to ten percent (10%) per annum, payable monthly in arrears on
the first Business Day of each calendar month beginning on May 1, 2012.
 
The principal amount and Interest will be payable in lawful money of United
States at the address of the Holder.
 
2.           Conversion; Payment; Etc.
 
(a)           This Note shall be convertible at any time, in whole or in part,
at the option of the Holder, into such number of fully paid and nonassessable
shares of Common Stock of the Company (“Common Stock”), and at the Holder’s
option accrued interest, on (i) the Stated Maturity Date or (ii) any Triggering
Event at a conversion price of $1.50 per Common Share.

 
(b)           The conversion price shall be subject to adjustment from time to
time as hereinafter provided in this Section 2(b):
 
 
(i)
If the Company at any time divides the outstanding shares of its Common Stock
into a greater number of shares (whether pursuant to a stock split, stock
dividend or otherwise), and conversely, if the outstanding shares of its Common
Stock are combined into a smaller number of shares, the conversion price in
effect immediately prior to such division or combination shall be
proportionately adjusted to reflect the reduction or increase in the value of
each such common share.

 
 
(ii)
If any capital reorganization or reclassification of the capital stock of the
Company, or consolidation or merger of the Company with another corporation, or
the sale of all or substantially all of its assets to another corporation shall
be effected in such a way that holders of the Company’s Common Stock shall be
entitled to receive stock, securities or assets with respect to or in exchange
for such Common Stock, then, as a condition of such reorganization,
reclassification, consolidation, merger or sale, Holder shall have the right to
purchase and receive upon the basis and upon the terms and conditions specified
in this Note and in lieu of the shares of the Common Stock of the Company
immediately theretofore purchasable and receivable upon the exercise of the
rights represented hereby, such shares of stock, other securities or assets as
would have been issued or delivered to Holder if Holder had exercised this Note
and had received such shares of Common Stock immediately prior to such
reorganization, reclassification, consolidation, merger or sale.  The Company
shall not effect any such consolidation, merger or sale unless prior to the
consummation thereof the successor corporation (if other than the Company)
resulting from such consolidation or merger or the corporation purchasing such
assets shall assume by written instrument executed and mailed to the Holder at
the last address of the Holder appearing on the books of the Company the
obligation to deliver to the Holder such shares of stock, securities or assets
as, in accordance with the foregoing provisions, the Holder may be entitled to
purchase.

 
 
 

--------------------------------------------------------------------------------

 
 
(c)           No fractional shares of the Company’s capital stock will be issued
upon conversion of this Note.  In lieu of any fractional share to which the
Holder would otherwise be entitled, the Company will pay to the Holder in cash
the amount of the unconverted principal and interest balance of this Note that
would otherwise be converted into such fractional share.  Upon conversion of
this Note pursuant to this Section 2, the Holder shall surrender this Note, duly
endorsed, at the principal offices of the Company or any transfer agent of the
Company.  At its expense, the Company will, as soon as practicable thereafter,
issue and deliver to such Holder, at such principal office, a certificate or
certificates for the number of shares to which such Holder is entitled upon such
conversion, together with any other securities and property to which the Holder
is entitled upon such conversion under the terms of this Note, including a check
payable to the Holder for any cash amounts payable as described herein.  Upon
conversion of this Note and the deliveries required pursuant to this Section 2
in connection with such conversion, the Company will be forever released from
all of its obligations and liabilities under this Note with regard to that
portion of the principal amount and accrued interest being converted including
without limitation the obligation to pay such portion of the principal amount
and accrued interest.
 
Notwithstanding any other provision hereof, no Holder shall convert this Note or
any portion thereof, if as a result of such conversion the holder would then
become a “beneficial owner” (as determined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) of 9.99% or more of the issued and outstanding
Common Stock.  For greater certainty, the Note shall not be convertible by the
Holder to the extend that, if, after giving effect to such conversion, the
holder of such securities, together with its affiliates, would in aggregate
beneficially own, or exercise control or direction over that number of voting
securities of the Company which is 9.99% or greater of the total issued and
outstanding voting securities of the Company, immediately after giving effect to
such conversion.
 
(d)           Payment of Interest on Conversion.  Upon conversion of the entire
principal amount of this Note into the Company’s capital stock, any interest
accrued on this Note that is not by reason of Section 2 hereof simultaneously
converted into Common Stock shall be immediately paid to the Holder.
 
(e)           Payment.  All payments shall be made in lawful money of the United
States of America at such place as the Holder hereof may from time to time
designate in writing to the Company.  Payment shall be credited first to the
accrued interest then due and payable and the remainder applied to
principal.  This Note may be prepaid at any time without the prior written
consent of the Holder.
 


 
3.           Event of Default. Each of the following events shall be an “Event
of Default” in respect of the Note:
 
 
(a)  
failure to pay principal on the Note when due;

 
(b)  
failure to pay interest on the Note when due if such failure continues for a
period of 5 Business Days;

 
(c)  
proceedings are commenced for the winding-up, liquidation or dissolution of the
Company or JHE, unless the Company or JHE, as applicable, in good faith actively
and diligently contests such proceedings, decree, order or approval, resulting
in a dismissal or stay thereof within 60 days of commencement;

 
(d)  
a decree or order of a court of competent jurisdiction is entered adjudging the
Company or JHE, as applicable, to be bankrupt or insolvent, or a petition
seeking reorganization, arrangement or adjustment of or in respect of the
Company or JHE, as applicable, is approved under applicable law relating to
bankruptcy, insolvency or relief of debtors;

 
 
 

--------------------------------------------------------------------------------

 
 
(e)  
the Company or JHE makes an assignment for the benefit of its creditors, or
petitions or applies to any court or tribunal for the appointment of a receiver
or trustee for itself or any substantial part of its property, or commences for
itself or acquiesces in any proceeding under any bankruptcy, insolvency,
reorganization, arrangement or readjustment of debt law or statute or any
proceeding for the appointment of a receiver or trustee for itself or any
substantial part of its property, or suffers any such receivership or
trusteeship;

 
(f)  
a resolution is passed for the winding-up or liquidation of the Company or JHE,
as applicable;

 
(g)  
failure on the part of the Company or JHE, as applicable, to cause each document
required by law or reasonably requested by the Holders to be filed, registered
or recorded in order to create in favor of the Holders a valid, legal and
perfected security interest in and lien on the JHE Assets or the Kansas Royalty
Interest Grant.



The Holder shall have the right, at its sole option, to declare this Note
immediately due and payable irrespective of the Maturity Date specified herein,
upon an Event of Default.


4.           Change of Control.  The Holder shall have the right, at its sole
option, to declare this Note immediately due and payable irrespective of the
Maturity Date specified herein, ten business days prior to the effective date of
any Change of Control Transaction undertaken without the prior written consent
of the Holder, which consent the Holder shall have no obligation to give.  A
“Change of Control Transaction” means (i) any sale of equity securities or
securities convertible into equity securities of the Company; (ii) any merger,
consolidation, statutory share exchange or acquisition transaction involving the
Company or any material subsidiary of the Company; (iii) any sale of
substantially all of the assets of the Company or any material subsidiary of the
Company; or (iv) any similar transaction involving the issuance, cancellation or
restructuring of equity securities of the Company unless, following the
completion of such transaction, the then existing shareholders of Company own or
control, directly or indirectly, at least 50% of the voting power or liquidation
rights of Company or the successor of such merger, consolidation or statutory
share exchange.  In the event of a contemplated Change of Control Transaction,
the Company shall provide the Holder at least Fifteen business days prior to the
effective date of any Change of Control Transaction, except as may otherwise be
prohibited by law.


5.           Transfer; Successors and Assigns.
(a)           The terms and conditions of this Note shall inure to the benefit
of and be binding upon the respective successors and assigns of the
parties.  This Note may be transferred, or divided into two or more Notes of
smaller denomination, subject to the following conditions.  The Holder, by
acceptance hereof, agrees to give written notice to the Company before
transferring this Note of such Holder’s intention to do so, describing briefly
the manner of the proposed transfer.  Promptly upon receiving such written
notice, the Company shall present copies thereof to the Company’s counsel.  If
in the opinion of the Company’s counsel the proposed transfer may be effected
without constituting a violation of the applicable U.S. state or federal
securities laws, then the Company, as promptly as practicable, shall notify the
Holder of such opinion, whereupon the Holder shall be entitled to transfer this
Note, provided that an appropriate legend may be endorsed on this Note
respecting restrictions upon transfer thereof necessary or advisable in the
opinion of counsel satisfactory to the Company to prevent further transfers
which would be in violation of  such securities laws or adversely affect the
exemptions relied upon by the Company.  To such effect, the Company may request
that the intended transferee execute an investment letter satisfactory to the
Company and its counsel.
 
 
 

--------------------------------------------------------------------------------

 

 
(b)           A register of the issuance and transfer of this Note shall be kept
at the office of the Company, and this Note may be transferred only on the books
of the Company maintained at its office.  Each transfer shall be in writing
signed by the then registered Holder hereof or the Holder’s legal
representatives or successors, and no transfer hereof shall be binding upon the
Company unless in writing and duly registered on the register maintained at the
Company’s office.  Upon transfer of this Note, the transferee, by accepting the
Note, agrees to be bound by the provisions, terms, conditions and limitations of
this Note.
 
(c)           If in the opinion of the counsel referred to in this Section 5,
the proposed transfer or disposition of the Note described in the Holder’s
written notice given pursuant to this Section 5 may not be effected without
registration or without adversely affecting the exemptions relied upon by the
Company, the Company shall promptly give written notice to the Holder and the
Holder will limit its activities and restrict its transfer accordingly.
 
6.           Governing Law.  This Note and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Nevada,
without giving effect to principles of conflicts of law.
 
7.           Notices.  Any notice required or permitted by this Note shall be in
writing and shall be deemed sufficient upon delivery, when delivered personally
or by a nationally-recognized delivery service (such as Federal Express or UPS),
or seventy-two (72) hours after being deposited in the U.S. mail, as certified
or registered mail, with postage prepaid, addressed to the party to be notified
at such party’s address as set forth herein or as subsequently modified by
written notice.
 
8.           Amendments and Waivers.  Any term of this Note may be amended only
with the written consent of the Company and the Holder. Any amendment or waiver
effected in accordance with this Section 8 shall be binding upon the Company,
the Holder and each transferee of the Note.
 
Company hereby waives presentment for payment, notice of dishonor, protest and
notice of protest.  If this Note is not paid when due, the Company agrees to pay
all costs of collection, including reasonable attorneys’ fees.
 
THIS NOTE SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEVADA.
 
CIRCLE STAR ENERGY CORP.
 


 
By:                                                                                          


Its:                                                                                        


Address: ______________________________


 
 

--------------------------------------------------------------------------------

 
 


ASSIGNMENT/TRANSFER FORM


TO:
CIRCLE STAR ENERGY CORP.

 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto:
 


                                                                                                                                       
Name
 


                                                                                                                                       
Address
 


                                                                                                                                       
Social Insurance Number, Social Security Number or Tax Identification Number


US$____________ of the principal amount of 10% Convertible Note, due March ●,
2013 (the “Note”), registered in the name of the undersigned represented by the
within certificate and do hereby irrevocably constitute and appoint ___________
attorney to transfer the said Note on the books of the Company with full power
of substitution in the premises.


The undersigned understands that, as a condition to any transfer of a Note, the
Company may request a legal opinion, in form and substance reasonably
satisfactory to the Company and its legal counsel, stating that such transfer is
exempt from the registration requirements of the Securities Act of 1933, as
amended.


DATED the ______ day of ________, 20___.




Signature of Transferor:
____________________________
(Signature of Transferor)


Guaranteed by:
____________________________
Authorized Signature Number




NOTICE:
The signature to this transfer must correspond in every particular with the name
as shown on the face of this certificate and the endorsement must be signature
guaranteed, in either case, by a Chartered Bank, or by a medallion signature
guarantee from a member recognized under the Signature Medallion Guarantee
Program or from a similar entity in the United States. The stamp affixed thereon
by the guarantor must bear the actual words “signature guarantee”, OR “signature
medallion guarantee” or in accordance with industry standards.
 
 
 

--------------------------------------------------------------------------------

 




 
CONVERSION FORM
 
TO:           CIRCLE STAR ENERGY CORP.  (the “Company”)
 
The undersigned hereby exercises the right to convert US$____________ of the
principal amount of 10% Convertible Note, due March ●, 2013 (the “Note”),
registered in the name of the undersigned represented by the within certificate,
into shares of common stock in the capital of the Company (“Common Stock”) at
the conversion price of US$1.50 per share.
 
The undersigned holder understands that unless the Common Stock issuable upon
the conversion of the Note are registered under the 1933 Act and the securities
laws of all applicable states of the United States and the undersigned has
provided a written opinion of counsel satisfactory to the Company to such
effect, the certificate representing the Common Stock issued upon Conversion of
this Note will bear the following restrictive legend:
 


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”).  THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY (A) TO THE CORPORATION, (B) IF THE SECURITIES HAVE BEEN REGISTERED IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS (C) IN COMPLIANCE WITH THE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT IN
ACCORDANCE WITH RULE 144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND
REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS,
PRIOR TO SUCH SALE, FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL OF
RECOGNIZED STANDING, OR OTHER EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO
THE CORPORATION.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED
HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH U.S. SECURITIES LAWS”.
 
 
If the full principal amount of the Note represented by the Note certificate is
not being converted, a new Note certificate will be issued and delivered with
the Common Share certificates.
 
Please issue a certificate for the Common Stock being purchased as follows in
the name of the undersigned.
 
DATED at ______________________________ this _________ day of _________________,
______.
 
                                                                                             
Signature Witnessed (see instructions to Holder)
                                                                                            
Signature of Holder (to be the same as appears on
the face of the Note Certificate) or authorized
signing officer if a corporation
Name of Note Holder:        
                                                                                                       
 
Address (please
print):                                                                                                            

 
 
 

--------------------------------------------------------------------------------

 




 
INSTRUCTIONS TO HOLDERS
 
TO CONVERT:
 
To convert the Note, the Note Holder must complete, sign and deliver the
Conversion Form, and deliver the Note Certificate(s) to Circle Star Energy Corp.
(the “Company”) at the address set forth below indicating the principal amount
of the Note converted and the number of Common Stock to be acquired.  In such
case, the signature of such registered holder on the Conversion Form must be
witnessed.
 
GENERAL:
 
For the protection of the Holder, it would be prudent to use registered mail if
forwarding documents by mail.
 
If the Conversion Form is signed by a trustee, executor, administrator, curator,
guardian, attorney, officer of a corporation or any person acting in a fiduciary
or representative capacity, the Note Certificate must also be accompanied by
evidence of authority to sign satisfactory to the Company.
 
The address of the Company is:
 
CIRCLE STAR ENERGY CORP.
 
Attn: Jonathan Pina, Chief Financial Officer
7065 Confederate Park Road, Suite 102
Fort Worth, TX 76108
USA

